DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 11-12, 14-15, 18, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Barkume (20070275795), Tyler (20040138012), Ponzini (20060217218), Brenner (20150375072)) does not teach the recitation in claim 12 of “a collar arranged to be removably supported about the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion; a guard body supported on the collar to protrude outwardly from the collar so as to be arranged to protrude outwardly from the major front face of the paddle portion; 5 the guard body being arranged to span a majority of a full width of the paddle portion; and the bottom face of the guard body fully spanning a width of the guard body corresponding to the lateral direction of the paddle portion and fully spanning a thickness of the guard body, said thickness corresponding to a direction that the guard body is arranged to protrude from the major front face of the paddle portion,” the recitation in claim 23 of “the finger guard comprising: a collar arranged to be removably supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion; a guard body supported seamlessly as a unitary body on the collar such that the guard body is arranged to protrude outwardly from the major front face of the paddle portion; 7 the guard body being arranged to span a majority of a full width of the paddle portion; the bottom face of the guard body fully spanning a width of the guard body corresponding to the lateral direction of the paddle portion and fully spanning a thickness of the guard body, said thickness corresponding to a direction that the guard body is arranged to protrude from the major front face of the paddle portion; and the collar being arranged to span a height along the paddle portion of the goalie hockey stick that is greater than a height of the guard body between opposing top and bottom ends thereof,” and the recitation in claim 24 of “a mounting body arranged to be removably supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion so as to circumscribe the paddle portion; a guard body supported on the mounting body to protrude outwardly from the mounting body so as to be arranged to protrude outwardly from the major front face of the paddle portion; the guard body being arranged to span a majority of a full width of the paddle portion; the guard body having a bottom face which is arranged to be oriented perpendicularly to the longitudinal direction of the paddle portion; and the bottom face of the guard body fully spanning a width of the guard body corresponding to the lateral direction of the paddle portion and fully spanning a thickness of the guard body, said thickness corresponding to a direction that the guard body is arranged to protrude from the major front face of the paddle portion.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711